UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7274



RUSSELL LEE MCBEE,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:07-hc-02075-D)


Submitted:   November 15, 2007         Decided:     November 27, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell Lee McBee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Russell   Lee   McBee,    a    federal   prisoner,    appeals     the

district court’s judgment denying relief on his 28 U.S.C. § 2241

(2000)   petition.     We    have    reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.         McBee v. Stansberry, No. 5:07-hc-02075-D

(E.D.N.C. July 5, 2007).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and     argument   would    not   aid    the

decisional process.



                                                                       AFFIRMED




                                     - 2 -